Citation Nr: 1747767	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as secondary to service-connected inactive pulmonary tuberculosis, unspecified. 

2.  Entitlement to a compensable rating for inactive pulmonary tuberculosis, unspecified.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

COPD 

The Veteran contends that the claimed COPD was caused or aggravated by his service-connected inactive pulmonary tuberculosis.  See May 2014 Claim.  
In a March 2015 Disability Benefits Questionnaire (DBQ) report, the examiner diagnosed the Veteran with COPD and rendered a negative nexus opinion by finding that the condition was "secondary to his smoking habits" rather than his service-connected inactive pulmonary tuberculosis.  In so doing, the examiner failed to address whether the Veteran's COPD was aggravated by service-connected inactive pulmonary tuberculosis.   An addendum opinion is necessary to address this deficiency.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Pulmonary Tuberculosis 

The Veteran was last afforded a DBQ examination for his pulmonary tuberculosis in March 2015.  During the September 2017 hearing, the Veteran testified that his pulmonary condition has worsened.  At the hearing, he reported that he could "hardly breathe" in the morning and that he "[had] to go . . . to the bathroom [to] clear [his] throat and . . . cough," which had not been considered at the time of the March 2015 DBQ examination (finding no pertinent physical findings, signs, or symptoms).  See September 2017 Hearing Tr. at 14.  Therefore, the Veteran should be afforded a new VA examination to assess the current nature and severity of his service-connected inactive pulmonary tuberculosis, unspecified.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The examiner should also address the severity of lesions, if any, associated with the Veteran's pulmonary tuberculosis, pertinent to consideration of whether higher ratings are warranted under 38 C.F.R. § 4.97, Diagnostic Code 6724 (providing a 20 or 30 percent rating for inactive pulmonary tuberculosis following moderately advanced or far advanced lesions, respectively).   To that end, the examiner should consider findings from a July 9, 1975 bronchoscopy report noting a finding of "[s]olitary nodule right upper lobe" and "[h]istory of pulmonary tuberculosis . . . ."

Additionally, the record indicates that there may be outstanding clinical records pertinent to the present claims.  In this regard, at the September 2017 hearing, the Veteran testified that he sought VA outpatient treatment at the San Diego VA Medical Center after undergoing the July 9, 1975 bronchoscopy procedure, although the exact date of the treatment was unclear.  See September 2017 Hearing Tr. at 10.  As the appeal is being remanded for development, the AOJ should associate any VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claims.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims, to include VA treatment records from the San Diego VA Medical Center.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include any VA treatment records not currently on file dating back to 1975.

2.  Schedule the Veteran to undergo a VA examination to determine the current nature and severity of his service-connected inactive pulmonary tuberculosis, unspecified, and to provide an opinion as to whether the Veteran's COPD is secondary to his tuberculosis.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. 

In this regard, the examiner should identify the severity of lesions, if any, associated with the Veteran's prior active pulmonary tuberculosis.  The examiner should consider the July 9, 1975 bronchoscopy report noting a finding of "[s]olitary nodule right upper lobe" and "[h]istory of pulmonary tuberculosis . . . ."

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

The examiner should also determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD was caused or aggravated beyond its natural progression by his service-connected tuberculosis.  The examiner should consider all evidence of record, including lay statements and medical records.  The rationale for all opinions offered should be provided. 

If, and only if, the Veteran is unable to attend an in-person VA examination, the above requested opinion concerning the relationship, if any, between the Veteran's COPD and his tuberculosis should be referred to a physician with appropriate expertise for a response.  All records should be provided to, and reviewed by the examiner. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
V.  CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



